 



Exhibit 10.1
February 27, 2008
Mr. E. Wayne Jackson, III
Sourcefire, Inc.
9770 Patuxent Woods Drive
Columbia, MD. 21046
     Re: Transition Agreement
Dear Wayne:
     1. This letter sets forth the substance of the Transition Agreement (the
“Agreement”) which Sourcefire, Inc. (the “Company”) is offering to you. The date
your employment ends for any reason is your “Separation Date.”
     2. Expiration of Employment Agreement. You are currently employed by the
Company as its Chief Executive Officer pursuant to an Employment Agreement
between you and the Company effective as of May 6, 2002 (the “Employment
Agreement”). The Employment Agreement expires at close of business on May 5,
2008 (the “Agreement Expiration Date”)and you and the Company have elected not
to renew it.
     3. Severance Payments upon Termination of Employment. Upon termination of
your employment by either you or the Company for any reason after your execution
and non-revocation of this Agreement (including any termination under the terms
of the Employment Agreement”), if you then execute the Certificate and Release
of Claims attached to this Agreement as Exhibit A and made a part of this
Agreement (the “Certificate”) and the Resignation Letter attached as Exhibit B,
the Company will provide you an amount equal to six (6) months of your then
current Base Salary, paid subject to standard payroll deductions and
withholdings and will be made on the Company’s ordinary payroll dates, beginning
with the first such date which occurs at least eight days following your
Separation Date provided that, if any such payments would otherwise be paid
after March 15, 2009, they shall be paid on or before March 15, 2009.
     4. Transition Period and Additional Severance Payments and Benefits.
Following the Agreement Expiration Date, you are being offered the opportunity
to continue employment, on the terms and conditions described below, on an
interim, at-will basis in the position of Chief Executive Officer on a full time
basis performing those services you are currently performing and that are
consistent with your position to assist the Company in transiting to new
leadership. If you execute this Agreement and do not revoke it and either
(a) are employed from the Agreement Expiration Date through the earlier of
September 5, 2008, or such earlier date chosen by the Company should a new CEO
be available to commence employment sooner (the “Transition Period”); or (b) are
terminated during the Transition Period by the Company for reasons other than
Cause (as defined below) or your death or your failure due to a physical or
mental condition to perform the essential functions of your position for a
period of four (4)

 



--------------------------------------------------------------------------------



 



Mr. E. Wayne Jackson, III
February 27, 2008
Page 2 of 9
consecutive weeks or four (4) weeks in the aggregate during any six (6) week
period; then, if you then execute the Certificate and Release of Claims attached
to this Agreement as Exhibit A and made a part of this Agreement (the
“Certificate”) and the Resignation Letter attached as Exhibit B, the Company
will provide you, in addition to the severance benefits described in Section 3
above, an amount equal to six (6) months of your then current Base Salary, paid
in equal installments on the Company’s regular payroll dates between the
Separation Date and March 15, 2009, and, if your employment ends for the reasons
set forth in (b) above sooner than September 5, 2008, will also pay you an
additional amount equal to additional payments you would have received had you
worked through September 5, 2008, also paid in equal installments on the
Company’s regular payroll dates between the Separation Date and March 15, 2009,
all subject to standard payroll deductions and withholdings; and will accelerate
the vesting of all your unvested stock options and restricted stock such that
you are 100% vested.
     5. Employment Status during Transition Period. If you accept transition
employment, following the Agreement Expiration Date you will be employed at-will
on the terms and conditions described in this Agreement and either you or the
Company may terminate the employment relationship at any time for any reason.
Your employment during the Transition Period will be at the same salary and with
the same benefit eligibility in effect prior to the Agreement Expiration Date,
provided however, that your bonus eligibility will be based on the Executive
Compensation Structure presented by Compensia and approved without change by the
Compensation Committee of the Board of Directors of the Company on February 26,
2008, and will be prorated based on the number of months you are employed in
2008, paid on or before March 15, 2009.
     6. Definition of “Cause.” For purposes of this Agreement, “Cause” for
termination shall mean that you have engaged in any of the following: (i) a
material breach of any covenant or condition under this Agreement; (ii) any act
constituting dishonesty, fraud, immoral or disreputable conduct which is harmful
to the Company or its reputation; (iii) any conduct which constitutes a felony
under applicable law; (iv) any act of misconduct which is injurious to the
Company; (v) refusal to follow or implement a clear and reasonable directive of
the Board or its designee; or (vi) breach of fiduciary duty.
     7. Accrued Salary and Vacation. On the next regular payroll date following
the Separation Date, the Company will pay you all accrued salary, and all
accrued and unused paid time off earned through the Separation Date, subject to
standard payroll deductions and withholdings; you will receive these payments
regardless of whether or not you sign this Agreement.

 



--------------------------------------------------------------------------------



 



Mr. E. Wayne Jackson, III
February 27, 2008
Page 3 of 9
     8. Benefit Plans.
If you are currently participating in the Company’s group health insurance plans
as of the Separation Date, to the extent provided by the federal COBRA law or,
if applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense. Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish. If
you execute this Agreement and do not revoke it, and do not accept transition
employment, and if you timely elect and remain eligible for continued coverage
under COBRA, the Company, as part of this Agreement, will pay that portion of
your COBRA premiums it was paying prior to the Separation Date for 6 months
following the Separation Date or through the date you commence employment with
another employer, whichever first occurs. If you execute this Agreement and do
not revoke it, and if you timely elect and remain eligible for continued
coverage under COBRA, if you either commence and complete the Transition Period
or are terminated by the Company during the Transition Period for reasons other
than Cause, the Company, as part of this Agreement, in addition to the six
(6) months of COBRA premiums described above, will pay the portion of your COBRA
premiums it was paying prior to the Separation Date through the date the above
coverage ends and either April 30, 2009, or the date you commence employment
with another employer, whichever first occurs.
Your participation in other employer-sponsored insurance plans will cease as of
the Separation Date; however, you may be able to convert all or some of these to
individual coverage.
If you are a participant in the Company’s 401(k) Plan, deductions will end with
your last regular paycheck. You will be notified of rollover procedures for your
401(k) investment should you be a participant in this program.
     9. Equity Awards. You were granted 559,729 shares of restricted stock
pursuant to the Sourcefire, Inc. 2002 Stock Incentive Plan (the “2002 Plan”) and
3,115 shares of restricted stock pursuant to the Sourcefire, Inc. 2007 Stock
Incentive Plan (the “2007 Plan” and, collectively with the 2002 Plan, the
“Plans”). You have also been granted an option to purchase 98,522 shares of the
Company’s common stock pursuant to the 2002 Plan and an option to purchase
28,037 shares of the Company’s common stock pursuant to the 2007 Plan. Your
rights and obligations concerning these shares, including but not limited to the
vesting thereof, are governed by the terms of the Plans, as applicable, and any
stock agreements executed by you, subject to the potential acceleration of
vesting contemplated by Section 2 hereof. All share numbers in this Section 8
are post stock-split. If you accept transition employment you will be considered
to be engaged in continuous service for the purpose of vesting under the Plans.
Notwithstanding anything to contrary contained in any equity incentive plan,
restricted stock agreement, stock option agreement or similar arrangement
regarding equity awards of the Company, the provisions contained herein
regarding acceleration of vesting of your restricted stock awards and stock
options shall supersede any other provisions regarding your rights under

 



--------------------------------------------------------------------------------



 



Mr. E. Wayne Jackson, III
February 27, 2008
Page 4 of 9
such awards and options as a result of termination of your employment and the
exercise period for any options granted pursuant to the 2002 Plan shall be
extended from thirty (30) to ninety (90) days following termination. In
addition, notwithstanding anything to the contrary contained in any such
agreement or arrangement, upon the termination of your employment for any
reason, any stock option awards pursuant to the Plans shall not be subject to
any risk of forfeiture as a result of such termination.
     10. Other Compensation or Benefits/Resignation by You. You acknowledge
that, except as expressly provided in this Agreement, you will not receive any
additional compensation, severance or benefits after the Separation Date.
     11. Expense Reimbursements. If you have been issued any Company credit or
calling cards, the Company will cancel these card(s) effective as of the
Separation Date. You agree that, within ten (10) days of the Separation Date,
you will submit your final documented expense reimbursement statement reflecting
all business expenses you incurred through the Separation Date, if any, for
which you seek reimbursement. The Company will reimburse you for reasonable
business expenses pursuant to its regular business practice.
     12. Return of Company Property. By the Separation Date, you agree to return
to the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Please coordinate return of Company property
with Doug McNitt. Receipt of the Severance described in this Agreement is
expressly conditioned upon return of all Company Property.
     13. Proprietary Information Obligations. Both during and after your
employment you acknowledge your continuing obligations under your Amended and
Restated Assignment of Inventions, Non-Disclosure, Non-Solicitation and
Non-Competition Agreement not to use or disclose any confidential or proprietary
information of the Company and to refrain from certain solicitation and
competitive activities. A copy of your Amended and Restated Assignment of
Inventions, Non-Disclosure, Non-Solicitation and Non-Competition Agreement is
attached hereto as Exhibit C.
     14. Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this

 



--------------------------------------------------------------------------------



 



Mr. E. Wayne Jackson, III
February 27, 2008
Page 5 of 9
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee.
     15. Non-Disparagement. Both you and the Company agree not to disparage the
other party, and the other party’s officers, directors, employees, shareholders
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that both you and the
Company will respond accurately and fully to any question, inquiry or request
for information when required by legal process. The Company’s obligations under
this section are limited to Company representatives with knowledge of this
provision.
     16. Cooperation after Termination. Following the Separation Date and during
the time that you are receiving any benefits under this Agreement, you agree to
cooperate fully with the Company by making yourself reasonably available during
regular business hours, up to twenty (20) hours per month until you obtain full
time employment and after that based on your best efforts consistent with your
other obligations, in all matters relating to the transition of your work and
responsibilities on behalf of the Company, including, but not limited to, any
present, prior or subsequent relationships and the orderly transfer of any such
work and institutional knowledge to such other persons as may be designated by
the Company.
     17. Release. In exchange for the payments and other consideration under
this Agreement, to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, both known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
your employment with the Company or the termination of that employment; claims
or demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action; tort
law; or contract law. The claims and causes of action you are releasing and
waiving in this Agreement include, but are not limited to, any and all claims
and causes of action that the Company, its parents and subsidiaries, and its and
their respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns or affiliates:

 



--------------------------------------------------------------------------------



 



Mr. E. Wayne Jackson, III
February 27, 2008
Page 6 of 9

  •   has violated its personnel policies, handbooks, contracts of employment,
or covenants of good faith and fair dealing;     •   has discriminated against
you on the basis of age, race, color, sex (including sexual harassment),
national origin, ancestry, disability, religion, sexual orientation, marital
status, parental status, source of income, entitlement to benefits, any union
activities or other protected category in violation of any local, state or
federal law, constitution, ordinance, or regulation, including but not limited
to: Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as
amended; the Equal Pay Act; the Americans With Disabilities Act; the Family
Medical Leave Act; the Maryland Human Relations Commission Act; the Employee
Retirement Income Security Act; Section 510; and the National Labor Relations
Act;     •   has violated any statute, public policy or common law (including
but not limited to claims for retaliatory discharge; negligent hiring, retention
or supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, you are not releasing any right of
indemnification you may have under the Company’s organizational documents,
agreements or otherwise. Also excluded from this Agreement are any claims which
cannot be waived by law. You are waiving, however, your right to any monetary
recovery should any governmental agency or entity, such as the EEOC or the DOL,
pursue any claims on your behalf. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, as
amended. You also acknowledge that (i) the consideration given to you in
exchange for the waiver and release in this Agreement is in addition to anything
of value to which you were already entitled, and (ii) that you have been paid
for all time worked, have received all the leave, leaves of absence and leave
benefits and protections for which you are eligible, and have not suffered any
on-the-job injury for which you have not already filed a claim. You further
acknowledge that you have been advised by this writing that: (a) your waiver and
release do not apply to any rights or claims that may arise after the execution
date of this Agreement; (b) you have been advised hereby that you have the right
to consult with an attorney prior to executing this Agreement; (c) you have been
given more than twenty-one (21) days to consider this Agreement (if you wish to
accept Transition Period employment you may choose to voluntarily execute this
Agreement earlier and if you do you will sign the Consideration Period waiver
below and if you elect not to accept Transition Period employment you must
execute this Agreement on the Agreement Expiration Date); (d) you have seven
(7) days following your execution of this Agreement to revoke the Agreement by
notifying Doug McNitt; and (e) this Agreement shall not be effective until the
date upon which the revocation period has expired unexercised (the “Effective
Date”), which shall be the eighth day after this Agreement is executed by you.

 



--------------------------------------------------------------------------------



 



Mr. E. Wayne Jackson, III
February 27, 2008
Page 7 of 9
     18. Indemnification Rights. The Company agrees that all rights of
indemnification you may have under the Company’s certificate of incorporation
and bylaws and under any indemnification agreement between you and the Company
shall survive the execution of this Agreement or any actions taken by either the
Company (including any actions by the Company relating to benefits provided to
you under this Agreement), and such rights are hereby reaffirmed by the Company
to the maximum extent provided by law. The Company agrees that such rights of
indemnification shall not be modified at any time in a manner that would provide
you any lesser indemnification rights than the maximum protection permitted by
applicable law.
     19. No Admission. This Agreement does not constitute an admission by the
Company or by you of any wrongful action or violation of any federal, state, or
local statute, or common law rights, including those relating to the provisions
of any law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.
     20. Breach. You agree that upon a material breach of your obligations to
the Company under paragraphs 12, 13, 14, 15, 16 or 17 of this Agreement and
under the Certificate, which is not subject to legitimate dispute and is not
cured within ten (10) days of written notice of such breach, you will forfeit
all amounts paid or owing to you based on your execution of the Agreement, and
where applicable, the Certificate with the exception of wage payments to you for
performing services as an employee of the Company and the payments described in
paragraph 3. Further, you acknowledge that it may be impossible to assess the
damages caused by your violation of the terms of paragraphs 11, 12, 13 and 14 of
this Agreement and further agree that any threatened or actual violation or
breach of those paragraphs of this Agreement may, given the nature and
circumstances of such actual or threatened violation, constitute immediate and
irreparable injury to the Company. You therefore agree that any such breach of
this Agreement is a material breach of this Agreement, and, in addition to any
and all other damages and remedies available to the Company upon your breach of
this Agreement, the Company shall be entitled to seek an injunction to prevent
you from violating or breaching this Agreement. Should the Company materially
breach any payment obligation to you under this Agreement that is not subject to
legitimate dispute and is not cured within ten (10) days of written notice of
such breach, you shall be relieved of your non-solicitation and non-competition
obligations to the Company under your Amended and Restated Assignment of
Inventions, Non-Disclosure, Non-Solicitation and Non-Competition Agreement until
such breach is cured. You and the Company agree that if either party is
successful in whole or part in any legal or equitable action against the other
under this Agreement, the enforcing party shall be able to recover the costs,
including reasonable attorney’s fees, incurred by that party in enforcing the
terms of this Agreement.
     21. Miscellaneous. This Agreement, including Exhibits A, B, and C,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to this subject matter. It is entered
into without reliance on any promise or

 



--------------------------------------------------------------------------------



 



Mr. E. Wayne Jackson, III
February 27, 2008
Page 8 of 9
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Maryland as applied to contracts made
and to be performed entirely within Maryland.

 



--------------------------------------------------------------------------------



 



Mr. E. Wayne Jackson, III
February 27, 2008
Page 9 of 9
If this Agreement is acceptable to you, please sign below and return the
original to me.
I thank you for your efforts to date on behalf of the Company and thank you in
advance for your cooperation in successfully completing the Transition Period. I
also wish you good luck in your future endeavors.

          Sincerely,    
 
        Sourcefire, Inc.    
 
       
By:
  /s/ Joseph R. Chinnici    
 
 
 
Joseph Chinnici, Chairman    

Agreed to and Accepted:

     
/s/ E. Wayne Jackson, III
   
 
    E. Wayne Jackson, III
   

Consideration Period
I, E. Wayne Jackson, III, understand that I have the right to take at least
21 days to consider whether to sign this Agreement, which I received on February
27, 2008. If I elect to sign this Agreement before 21 days have passed, I
understand I am to sign and date below this paragraph to confirm that I
knowingly and voluntarily agree to waive the 21-day consideration period.

         
/s/  E. Wayne Jackson, III
  February 27, 2008
 
   
Signature
  Date

 



--------------------------------------------------------------------------------



 



Exhibit A
CERTIFICATE AND RELEASE OF CLAIMS
     E. Wayne Jackson, III (the “Employee”) entered into a Transition Agreement
with Sourcefire, Inc., dated February 27, 2008 (“Agreement”). The Employee
hereby further agrees as follows:
     1. A blank copy of this Certificate and Release of Claims (“Certificate”)
was attached to the Agreement as Exhibit A.
     2. In consideration of the provision to the Employee of the separation
payments and benefits described in the Agreement for which he becomes eligible
only if he signs this Certificate, the Employee hereby extends the release of
claims in paragraph 14 of the Agreement to any claims that arose through the
date he signs this Certificate and extends the representations he has made in
paragraph 16 of the Agreement through the date he signs this Certificate.
     4. The Employee agrees that this Certificate is a part of the Agreement.

                    E. Wayne Jackson, III    
 
       
Dated:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Exhibit B
Resignation Letter
To the Board of Directors of Sourcefire, Inc:
I hereby resign from all positions I hold as an Officer and Director of
Sourcefire, Inc., effective immediately.

          Sincerely yours,    
 
        E. Wayne Jackson, III    
 
       
Dated:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Exhibit C
Amended and Restated Assignment of Inventions, Non-Disclosure, Non-Solicitation
and
Non-Competition Agreement

 